Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 is rejected for the recitation of “the wiper has an absorptive capacity of greater than 300 ml/m2 and an absorptive rate of less than 0.6 seconds.” The present specification does not provide support for such a broad recitation. Table 1 shows and provides support for absorptive capacity of 330 ml/m2 and absorptive rate of 0.5 seconds, but does not provide broad support for claiming any absorptive capacity greater than 300 ml/m2 or absorptive rate of 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017).
Regarding claims 1-2, 
The microfiber material is a nylon/polyester conjugate. However, Foamtec is silent regarding the claimed percentages of each component. However, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed percentages of each component through routine experimentation and also to affect the properties of the wipe. The woven fabric comprises sealed edges.
Regarding claims 3 and 5-8, Foamtec teaches a cleanroom wiper comprising a woven fabric having a first microfiber material comprising nylon/polyester conjugate and a second microfiber material comprising wherein the woven fabric is pre-saturated with only ultrapure water. While Foamtec is silent regarding the claimed even wetting into the wiper. However, given Foamtec teaches such a similar wipe made of such similar material composition the claimed even wetting into the wiper is necessarily inherent to the wiper of Foamtec. 
The microfiber material is a nylon/polyester conjugate. However, Foamtec is silent regarding the claimed percentages of each component. However, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed percentages of each component through routine experimentation and also to affect the properties of the wipe. The woven fabric comprises sealed edges.
Foamtec teaches the woven fabric comprises a first microfiber material and a second microfiber material that are woven but does not teach using a repeating pattern having six warp threads and eighteen weft threads. However, it would have been obvious to one of ordinary skill in the art to use a repeating pattern having six warp threads and eighteen weft threads by routine experimentation to optimize the wiper performance and further it is common knowledge in the art to vary the weave pattern in order to affect fabric properties and performance. 
Regarding claim 4, Foamtec is silent regarding the claimed properties. However, given teaches such a similar wipe made of such similar material composition the claimed properties are necessarily inherent to the wiper of Foamtec. 
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017) in view of Shaffer (PG Pub. 2007/0010148).
Regarding claims 9 and 14, Foamtec teaches the cleanroom wiper of claim 1 (the rejections as set forth above of claims 1-10 is fully incorporated herein by reference) made by a method comprising the steps of weaving the at least two distinct microfiber materials to create a woven fabric wherein one of the microfiber materials comprises a nylon/polymer conjugate. Foamtec is silent regarding the processing with process as claimed. However, Shaffer teaches processing fabric with high temperature, high pressure (squeezed), and at least one surfactant [0051-0052]. The fabric is cleaned with water, dried, cut and the edges of the woven fabric sealed to create individual wiper. Shaffer is silent regarding the claimed cleaning with ultrapure water. However, it would have been obvious to one of ordinary skill in the art to utilize ultrapure water to clean the fabric as is known in the art in order to improve the cleaning. Shaffer is silent regarding the claimed packaging, but Foamtec teaches the pre-saturated wipers being packaged. 
Regarding claims 15, the steps of weaving as taught by Foamtec as set forth above in the rejection of claims 1-10 teach weaving the nylon/polymer conjugate material with a second microfiber material. The woven fabric comprises a first microfiber material and a second microfiber material that are woven but the previous combination does not teach using a repeating pattern having six warp threads and eighteen weft threads wherein the nylon/polymer conjugate material id the weft thread and the second microfiber material is the warp thread. However, it 
Regarding claims 10 and 19, The previous combination is silent regarding the claimed relaxation before the step of processing the woven fabric. However, it would have been obvious to one of ordinary skill in the art to relax the fabric before the step of processing the woven fabric in order to optimize the manufacturing of the wiper and it is known in the art to relax fabrics after weaving in order to allow the yarns to settle after leaving the loom. 
Regarding claims 11 and 16, Shaffer teaches the step of cleaning the fabric comprises washing the woven fabric with detergent, but is silent regarding the claimed rinsing of the woven fabric with aseptic pure water. However, it would have been obvious to one of ordinary skill in the art to use aseptic pure water in order to ensure the wipe is clean and free of contaminants so it can be used in a cleanroom as is known in the art.
Regarding claims 12 and 17, Shaffer teaches cutting and sealing the edges of the woven fabric, but is silent regarding these two processes occurring simultaneously. However, it would have been obvious to one of ordinary skill in the art to implement these two processes simultaneously in order to improve efficiency and speed of manufacture.  
Regarding claims 13 and 18, The previous combination is silent regarding the claimed sterilization. However, it would have been obvious to one of ordinary skill in the art to sterilize the packaged pre-saturated wipers in order to ensure the wipers are clean and effective in a cleanroom environment. 
Regarding claims 9-13, Even if the previous combination does not disclose the process it is noted that “[E]ven though product-by-process claims are limited by and defined by the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that previous combination meets the requirements of the wiper of the previous combination clearly meets the requirements of present claims wiper.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017) in view of Yoshida (PG Pub. 2005/0031828).
Regarding claims 1-8, Foamtec teaches a cleanroom wiper comprising a woven fabric having at least two distinct microfiber materials including MiraWIPE microfiber wherein the woven fabric is pre-saturated with only ultrapure water. The woven fabric comprises sealed edges. Yoshida teaches a woven fabric composed of polyester yarns and bicomponent polyester/nylon yarns wherein the warp is comprised of the polyester yarns and the weft is comprised of the polyester/nylon bicomponent yarns therefore the second material of the at least two microfiber material is considered to be the polyester in order to achieve a wipe with excellent cleaning and dust removal [Example 1]. Yoshida is silent regarding the claimed even wetting into the wiper and properties of claim 4. However, given Yoshida teaches such a similar 
The microfiber material is a nylon/polyester conjugate. The previous combination is silent regarding the claimed percentages of each component. However, it would have been more than obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed percentages of each component through routine experimentation and also to affect the properties of the wipe. 
The woven fabric comprises a first microfiber material and a second microfiber material that are woven but the previous combination does not teach using a repeating pattern having six warp threads and eighteen weft threads. However, it would have been obvious to one of ordinary skill in the art to use a repeating pattern having six warp threads and eighteen weft threads by routine experimentation to optimize the wiper performance and further it is common knowledge in the art to vary the weave pattern in order to affect fabric properties and performance. 
The first microfiber material comprises nylon/polyester conjugate, but the previous combination does not teach it is used for eighteen weft threads in a repeating pattern. However, it would have been obvious to one of ordinary skill in the art to use eighteen weft threads in a repeating pattern of the conjugate material by routine experimentation to optimize the wiper performance and further it is common knowledge in the art to vary the weave pattern in order to affect fabric properties and performance.
The cleanroom wiper wherein the second microfiber material comprises polyester but the previous combination does not teach it is used for six warp threads in the repeating pattern. However, it would have been obvious to one of ordinary skill in the art to use six warp threads in the repeating pattern of the second microfiber material by routine experimentation to optimize  and further it is common knowledge in the art to vary the weave pattern in order to affect fabric properties and performance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the fabric of Yoshida in Foamtec in order to achieve a wipe with excellent cleaning and dust removal and arrive at the claimed invention.
Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foamtec (“The VOC Free Cleanroom Wiper”, Feb. 15, 2017) in view of Yoshida (PG Pub. 2005/0031828) in view of Shaffer (PG Pub. 2007/0010148).
Regarding claims 9 and 14, 
Regarding claims 15, the steps of weaving as taught by Yoshida as set forth above in the rejection of claims 1-10 teach weaving the nylon/polymer conjugate material with a second microfiber material. The woven fabric comprises a first microfiber material and a second microfiber material that are woven but the previous combination does not teach using a repeating pattern having six warp threads and eighteen weft threads wherein the nylon/polymer conjugate material id the weft thread and the second microfiber material is the warp thread. However, it would have been obvious to one of ordinary skill in the art to use a repeating pattern having six warp threads and eighteen weft threads with the claimed first and second microfiber materials by routine experimentation to optimize the wiper performance and further it is common knowledge.
Regarding claims 10 and 19, The previous combination is silent regarding the claimed relaxation before the step of processing the woven fabric. However, it would have been obvious to one of ordinary skill in the art to relax the fabric before the step of processing the woven fabric in order to optimize the manufacturing of the wiper and it is known in the art to relax fabrics after weaving in order to allow the yarns to settle after leaving the loom. 
Regarding claims 11 and 16, Shaffer teaches the step of cleaning the fabric comprises washing the woven fabric with detergent, but is silent regarding the claimed rinsing of the woven fabric with aseptic pure water. However, it would have been obvious to one of ordinary skill in the art to use aseptic pure water in order to ensure the wipe is clean and free of contaminants so it can be used in a cleanroom as is known in the art.
Regarding claims 12 and 17, Shaffer teaches cutting and sealing the edges of the woven fabric, but is silent regarding these two processes occurring simultaneously. However, it would have been obvious to one of ordinary skill in the art to implement these two processes simultaneously in order to improve efficiency and speed of manufacture. 
Regarding claims 13 and 18, The previous combination is silent regarding the claimed sterilization. However, it would have been obvious to one of ordinary skill in the art to sterilize the packaged pre-saturated wipers in order to ensure the wipers are clean and effective in a cleanroom environment. 
Regarding claims 9-13, Even if the previous combination does not disclose the process it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that previous combination meets the requirements of the wiper of the previous combination clearly meets the requirements of present claims wiper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789